EXECUTION VERSION

AMENDED AND RESTATED
RESALE AND REGISTRATION RIGHTS AGREEMENT
dated as of

November 6, 2013

among
ARTISAN PARTNERS ASSET MANAGEMENT INC.
and
THE STOCKHOLDERS PARTY HERETO







SC1:3469153.8

--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE
ARTICLE I

DEFINITIONS
Section 1.01Definitions    1
Section 1.02Other Definitional and Interpretative Provisions    8
ARTICLE II

RESALE AND TRANSFER RIGHTS
Section 2.01Limitations on Resale and Transfer    8
Section 2.02Other Permissible Transfers    14
ARTICLE III
REGISTRATION RIGHTS
Section 3.01Exchange Registration    17
Section 3.02Shelf Registration    17
Section 3.03Use of Shelf Registration by the H&F Holders and AIC    18
Section 3.04IPO Follow-On Underwritten Offering    21
Section 3.05Priority of Registration Rights    22
Section 3.06Withdrawal Rights    23
Section 3.07Suspension Periods    23
Section 3.08Holdback Agreements    24
Section 3.09Registration Procedures    25
Section 3.10Registration Expenses    28
Section 3.11Participation In Public Offering    28
Section 3.12Piggyback Registration    28
Section 3.13Other Registration Rights.    29
Section 3.14Rules 144 and 144A    29
Section 3.15Securities Act Restrictions    30
ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION
Section 4.01Indemnification by the Company    30
Section 4.02Indemnification by Selling Stockholders    31
Section 4.03Conduct of Indemnification Proceedings    31
Section 4.04Contribution    32



SC1:3469153.8

--------------------------------------------------------------------------------




Section 4.05Other Indemnification    33
ARTICLE V

TERMINATION
Section 5.01Term    33
Section 5.02Survival    33
ARTICLE VI

MISCELLANEOUS
Section 6.01Notices    34
Section 6.02Assignability    35
Section 6.03Joinder    35
Section 6.04Amendments; Waivers    35
Section 6.05Governing Law    36
Section 6.06Consent to Jurisdiction    36
Section 6.07Waiver of Jury Trial    36
Section 6.08Specific Enforcement    36
Section 6.09Counterparts    36
Section 6.10Entire Agreement; No Third Party Beneficiaries    37
Section 6.11Severability    37
Section 6.12Further Assurances    37
Section 6.13Independent Nature of Stockholders’ Obligations and Rights    37









-ii-
SC1:3469153.8

--------------------------------------------------------------------------------




AMENDED AND RESTATED
RESALE AND REGISTRATION RIGHTS AGREEMENT
This AMENDED AND RESTATED RESALE AND REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of November 6, 2013 and effective as provided in Section
5.01, is by and among Artisan Partners Asset Management Inc., a Delaware
corporation (the “Company”),  each Stockholder listed on the signature pages to
this Agreement and each Stockholder who has executed a Joinder to Resale and
Registration Rights Agreement in the form attached hereto as Exhibit A (the
“Stockholders”).
WHEREAS, in connection with a proposed public offering of Class A Common Stock
by the Company, the net proceeds of which are to be used to repurchase certain
Units and Convertible Preferred Stock from the H&F Holders (the “H&F
Repurchase”), the Company and certain Stockholders desire to amend the Resale
and Registration Rights Agreement, dated as of March 12, 2013 (the “Original
Registration Rights Agreement”), by and among the Company and the Stockholders
party thereto in its entirety and on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. The following terms, as used herein, have the
following meanings:
(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control with such
Person. For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
(b)    “Agreement” has the meaning ascribed to such term in the first paragraph
of this Agreement.
(c)    “AIC” means Artisan Investment Corporation, or any successor thereto.
(d)    “AIC Demand Event” has the meaning ascribed to such term in Section
2.01(c)(iii).
(e)    “Board” means the board of directors of the Company, unless otherwise
noted herein.



SC1:3469153.8

--------------------------------------------------------------------------------




(f)    “business day” means any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of New York) on which banks are open for
business in New York City and in the State of Wisconsin.
(g)    “Capital Stock” means the Class A Common Stock, Class B Common Stock,
Class C Common Stock and Convertible Preferred Stock.
(h)    “Change in Tax Law Determination” means that the Board (by the
affirmative vote of at least two-thirds of the directors then in office) has
determined that (i) a change in law (other than a change in tax rates) has
occurred or has been proposed and is reasonably likely to be enacted and such
change is reasonably likely (x) to have material adverse tax consequences,
compared to the tax consequences absent such change, on the Stockholders in
their capacity as limited partners of Holdings as a result of such Stockholders
being parties to the Tax Receivable Agreement or (y) to change the tax treatment
of income realized upon exchange of Common Units or Preferred Units for Class A
Common Stock or Convertible Preferred Stock, as applicable, in such a way as to
substantially eliminate the creation of the tax attributes generated upon
exchange that are the basis for the benefits under the Tax Receivable Agreement,
(ii) such adverse consequences referred to in clause (i) can be avoided by an
exchange of Common Units or Preferred Units for Class A Common Stock or
Convertible Preferred Stock, as applicable, pursuant to the Exchange Agreement
and (iii) permitting a Transfer of Registrable Securities pursuant to Section
2.02(a) or (b) is in the best interests of the Company. The Board (by two-thirds
vote) may revoke any such determination previously made prior to any Transfer of
Registrable Securities pursuant to Section 2.02(a) or (b). The Board shall not
be entitled to make more than one unrevoked Change in Tax Law Determination.
(i)    “Class A Common Stock” means the shares of Class A common stock, par
value $0.01 per share, of the Company.
(j)    “Class B Common Stock” means the shares of Class B common stock, par
value $0.01 per share, of the Company.
(k)    “Class C Common Stock” means the shares of Class C common stock, par
value $0.01 per share, of the Company.
(l)    “Common Unit” means, collectively, the Class A common units, Class B
common units, Class D common units and Class E Common Units of Holdings that are
issued under the Partnership Agreement.
(m)    “Company” has the meaning ascribed to such term in the recitals to this
Agreement.
(n)    “Convertible Preferred Stock” means the shares of convertible preferred
stock, par value $0.01 per share, of the Company.

-2-
SC1:3469153.8

--------------------------------------------------------------------------------




(o)    “Disability” with respect to any Employee-Partner will have the meaning
ascribed to such term in the most recent Grant Agreement with respect to Class B
Common Units between Holdings and such Employee-Partner.
(p)    “Demand Registration” has the meaning ascribed to such term in
Section 3.03(b).
(q)    “Economic Interest” means a Stockholder’s, or group of Stockholders’,
aggregate number of shares of Class A Common Stock (including shares of Class A
Common Stock issuable upon exchange of Units or conversion of shares of
Convertible Preferred Stock, as applicable) divided by the total number of
outstanding shares of Class A Common Stock (including shares of Class A Common
Stock issuable upon exchange of Units or conversion of shares of Convertible
Preferred Stock, as applicable).
(r)    “Employee-Partner” means any person who (i) is an employee of, or who
provides services for or on behalf of, the Company or any of its Affiliates and
(ii) who holds Registrable Securities or Non-Registrable Securities, in each
case, as of the date such person Transfers Registrable Securities or
Non-Registrable Securities pursuant to this Agreement. For the avoidance of
doubt, (x) an Employee-Partner and a Former Employee-Partner are mutually
exclusive terms and (y) the term Employee-Partner shall not include Andrew A.
Ziegler during the term of his employment by the Company.
(s)    “Employment” means a person’s performance of services for or on behalf of
the Company or any of its Affiliates, without regard to the person’s formal
title or position or tax classification related thereto.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u)    “Exchange Agreement” means that Exchange Agreement, dated as of March 6,
2013, among the Company and the holders of Units from time to time party
thereto.
(v)    “Exchange Registration” has the meaning ascribed to such term in Section
3.01(a).
(w)    “FINRA” means the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc.) and any successor thereto.
(x)    “First Year Lock-Up Expiration Date” means June 12, 2014, unless the IPO
Follow-On Underwritten Offering is completed on or prior to such date, in which
case, the “First Year Lock-Up Expiration Date” means the last day of any lock-up
period with respect to shares of Class A Common Stock in connection with the IPO
Follow-On Underwritten Offering.
(y)    “Former Employee-Partner” means any person (i) whose Employment has been
terminated and (ii) who holds Registrable Securities or Non-Registrable
Securities, in each case, as of the date such person Transfers Registrable
Securities or Non-Registrable Securities pursuant to this Agreement. For the
avoidance of doubt, (x) an Employee-Partner and

-3-
SC1:3469153.8

--------------------------------------------------------------------------------




a Former Employee-Partner are mutually exclusive terms and (y) the term Former
Employee-Partner shall not include Andrew A. Ziegler following the termination
of his employment with the Company.
(z)    “H&F Holders” means, collectively, H&F Brewer AIV, L.P., H&F Brewer AIV
II, L.P. and Hellman & Friedman Capital Associates V, L.P., and their respective
successors. For purposes of this agreement, the H&F Holders shall be treated
collectively as a single Stockholder.
(aa)    “H&F Priority Amount” means a percentage of the aggregate number of
Registrable Securities being offered in a registration of such securities under
the Securities Act equal to the greater of (A) 40% and (B) two and one-half
(2 ½) times the H&F Holders’ Economic Interest.
(bb)    “H&F Repurchase” has the meaning ascribed to such term in the recitals
to this Agreement.
(cc)    “Holdback Agreement” has the meaning ascribed to such term in Section
3.08(a).
(dd)    “Holdback Period” has the meaning ascribed to such term in Section
3.08(a).
(ee)    “Holdings” means Artisan Partners Holdings LP, a limited partnership
organized under the laws of the state of Delaware, and any successor thereto.
(ff)    “Indemnified Party” has the meaning ascribed to such term in
Section 4.03.
(gg)    “Indemnifying Party” has the meaning ascribed to such term in
Section 4.03.
(hh)    “Insider Trading Policy” means the insider trading policy of the Company
adopted by the Board, as such insider trading policy may be amended from time to
time.
(ii)    “Inspectors” has the meaning ascribed to such term in Section 3.09(g).
(jj)    “IPO” means the initial public offering and sale of 12,712,279 shares of
Class A Common Stock of the Company completed on March 12, 2013.
(kk)    “IPO Follow-On Underwritten Offering” means an Underwritten Public
Offering conducted pursuant to Section 3.04(a) or Section 2.02(a)(iii).
(ll)    “Losses” has the meaning ascribed to such term in Section 4.01.

-4-
SC1:3469153.8

--------------------------------------------------------------------------------




(mm)    “Marketed Underwritten Offering” means an Underwritten Public Offering
that involves (i) one-on-one meetings or calls between investors and management
of the Company, (ii) a customary roadshow or other marketing activity that
requires members of the management of the Company to be out of the office for
two (2) business days or more or group meetings or calls between investors and
management of the Company or (iii) any other substantial marketing effort by the
underwriters over a period of at least forty-eight (48) hours.
(nn)    “Material Event” has the meaning ascribed to such term in Section
3.09(e).
(oo)    “Maximum Offering Size” means, in the opinion of the sole or managing
underwriter of a particular Underwritten Public Offering, the number of shares
of Class A Common Stock that can be sold in such offering without adversely
affecting the distribution of the securities being offered, the price that will
be paid for such securities in such offering or the marketability of such
offering.
(pp)    “Measurement Date” means March 12, 2014 or, if the IPO Follow-On
Underwritten Offering is completed prior to such date, the closing date of such
offering.
(qq)    “Measurement Period” means each one-year period commencing on the
Measurement Date or any anniversary thereof.
(rr)    “Non-Qualifying Termination” has the meaning ascribed to such term in
Section 2.01(b)(ii).
(ss)    “Non-Registrable Securities” means any and all shares of Class B Common
Stock, Class C Common Stock and Convertible Preferred Stock that the Company may
issue to Stockholders.
(tt)    “Non-Requesting Holder” means (i) in the case of a Demand Registration
requested pursuant to Section 3.03 by the H&F Holders, AIC and (ii) in the case
of a Demand Registration requested pursuant to Section 3.03 by AIC, the H&F
Holders.
(uu)    “Notice” has the meaning ascribed to such term in Section 6.01.
(vv)    “Original Registration Rights Agreement” has the meaning ascribed to
such term in the recitals to this Agreement.
(ww)    “Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of Holdings, dated as of March 12, 2013, as such
agreement may be amended, restated, supplemented and/or otherwise modified from
time to time.
(xx)    “Permitted Transferees” means, with respect to any Person, a spouse or
child of such Person, or a trust for the benefit of such Person or such Person’s
spouse or lineal descendants.

-5-
SC1:3469153.8

--------------------------------------------------------------------------------




(yy)    “Person” means an individual, partnership, firm corporation, limited
liability company, association, trust, unincorporated organization or other
entity, including a government or political subdivision or an agency or
instrumentality thereof.
(zz)    “Piggyback Registration” has the meaning ascribed to such term in
Section 3.12.
(aaa)    “Preferred Unit” means the preferred units of Holdings that are issued
under the Partnership Agreement.
(bbb)    “Qualifying Termination” has the meaning ascribed to such term in
Section 2.01(b)(i).
(ccc)    “Records” has the meaning ascribed to such term in Section 3.09(g).
(ddd)    “Registrable Securities” means any and all shares of Class A Common
Stock that the Company issues to Stockholders (i) upon exchange, in accordance
with the terms and conditions of the Exchange Agreement, of any and all Units
currently owned or hereafter acquired by any Stockholder, or (ii) upon
conversion, in accordance with the terms of the Company’s Restated Certificate
of Incorporation, of any and all shares of Convertible Preferred Stock currently
owned or hereafter acquired by any Stockholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(x) such securities have been sold by the holder thereof pursuant to an
effective registration statement or an available exemption from registration
under the Securities Act, (y) such securities have been Transferred in
accordance with Sections 2.01(b)(v), 2.01(d)(iii) or 2.01(e)(iii) of this
Agreement or (z) the Company or Holdings has purchased or redeemed such
securities or securities of the Company or Units exchangeable for or convertible
into such securities.
(eee)    “Registration Expenses” means any and all expenses incident to the
performance of, or compliance with, the Company’s obligations under this
Agreement, including, without limitation, all (i) registration and filing fees,
and all other fees and expenses payable in connection with the listing of
securities on any securities exchange or automated interdealer quotation system,
(ii) fees and expenses of compliance with any securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the securities registered), (iii) expenses in connection
with the preparation, printing, mailing and delivery of any registration
statements, prospectuses and other documents in connection therewith and any
amendments or supplements thereto, (iv) security engraving and printing
expenses, (v) internal expenses of the Company (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(vi) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company (including the expenses relating to any comfort letters or costs
associated with the delivery by independent certified public accountants of any
comfort letters requested pursuant to Section 3.09(h)), (vii) reasonable fees
and expenses of any special experts retained by the Company in connection with
such registration, (viii) reasonable fees, out-of-pocket costs and expenses of
the Stockholders (including such costs

-6-
SC1:3469153.8

--------------------------------------------------------------------------------




and expenses of the H&F Holders and AIC and including reasonable fees and
expenses of their respective counsel but excluding fees and expenses of counsel
of Stockholders other than the H&F Holders and AIC), (ix) fees and expenses in
connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter” (as such term is defined in Schedule E of the by-laws of FINRA),
including the fees and expenses of any counsel thereto, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of shares of Class A Common Stock, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Class A Common Stock, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, and (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of shares of Class A Common Stock. Each
Stockholder shall pay its portion of all underwriting discounts and commissions
and transfer taxes, if any, relating to the sale of such Stockholder’s shares of
Class A Common Stock pursuant to any registration.
(fff)    “Registration Request” has the meaning ascribed to such term in
Section 3.03(b).
(ggg)    “Requesting Holder” has the meaning ascribed to such term in
Section 3.03(b).
(hhh)    “Retirement” has the meaning ascribed to such term in the most recent
Grant Agreement with respect to Class B Common Units between Holdings and such
Employee-Partner.
(iii)    “Rule 144” means Rule 144 (or any successor provisions) under the
Securities Act.
(jjj)    “Rule 144A” means Rule 144A (or any successor provisions) under the
Securities Act.
(kkk)    “SEC” means the Securities and Exchange Commission.
(lll)    “Securities Act” means the Securities Act of 1933, as amended.
(mmm)    “Shelf Registration” has the meaning ascribed to such term in
Section 3.02(a).
(nnn)    “Stockholders” has the meaning ascribed to such term in the recitals to
this Agreement.

-7-
SC1:3469153.8

--------------------------------------------------------------------------------




(ooo)    “Stockholders Agreement” means the Stockholders Agreement, dated as of
March 12, 2013, among the Company and certain holders of Capital Stock from time
to time party thereto.
(ppp)    “Suspension Period” has the meaning ascribed to such term in
Section 3.07.
(qqq)    “Tax Receivable Agreement” means the Tax Receivable Agreement
(Exchanges) among the Company and each limited partner of Holdings, dated as of
March 12, 2013.
(rrr)    “Transfer” means (i) when used as a verb, to sell, assign, transfer or
otherwise dispose of, directly or indirectly, or agree or commit to do any of
the foregoing and (ii) when used as a noun, a sale, assignment, transfer or
other disposition, whether direct or indirect, or any agreement or commitment to
do any of the foregoing, it being understood that for purposes of Sections
2.01(a)(i), (b)(i), (c)(i), (e)(i) and 2.02, the term “Transfer” shall include
any transfer of Registrable Securities to the Company.
(sss)    “Underwritten Public Offering” means a sale of any shares of Class A
Common Stock to an underwriter or underwriters for reoffering to the public.
(ttt)    “Units” mean, collectively, the Common Units and Preferred Units.
Section 1.02    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to clauses, Articles, Sections or Exhibits are to clauses,
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit but not otherwise defined therein, shall have the
meaning as defined in this Agreement. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. References to
any agreement or contract are to that agreement or contract as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including such date, respectively.

-8-
SC1:3469153.8

--------------------------------------------------------------------------------




ARTICLE III

RESALE AND TRANSFER RIGHTS
Section 2.01    Limitations on Resale and Transfer. Notwithstanding anything to
the contrary in Article III, each Stockholder may only Transfer Registrable
Securities and Non-Registrable Securities in accordance with the timing, amount
and manner of resale limitations set forth in this Article II. For the avoidance
of doubt, nothing in this Agreement shall limit any Stockholder’s rights to
transfer Units or the Company’s or Holdings right to purchase, redeem or
otherwise cancel any securities of the Company or Units in accordance with the
Partnership Agreement.
(a)    Limitations Applicable to Employee-Partners.
(i)    Subject to the volume limitations set forth in Section 2.02(a)(i)(A), in
each Measurement Period, an Employee-Partner may Transfer a maximum number of
Registrable Securities equal to the greater of (A) vested Registrable Securities
having a market value as of the date of the Transfer equal to $250,000 and (B)
the lesser of (1) the number of such Employee-Partner’s vested Registrable
Securities and (2) fifteen percent (15%) of the aggregate number of Common Units
and Registrable Securities (in each case whether unvested or vested) such
Employee-Partner held as of the first day of that period (plus the number of
Registrable Securities such Employee-Partner could have Transferred in any prior
periods pursuant to this Section 2.01(a)(i) but did not Transfer in such
periods).
(ii)    Prior to and including the First Year Lock-Up Expiration Date, an
Employee-Partner may Transfer Registrable Securities only in the IPO Follow-On
Underwritten Offering or, if there is a Change in Tax Law Determination, any
additional Underwritten Public Offering initiated by the Company, provided that
the aggregate number of Registrable Securities so transferred in all such
offerings shall not exceed the volume limitations set forth in
Section 2.02(a)(i)(A). Following the First Year Lock-Up Expiration Date, an
Employee-Partner may Transfer Registrable Securities in any manner of sale
permitted under the securities laws, subject to the limitations on Transfer in
Section 2.01(a)(i). For the avoidance of doubt, an Employee-Partner will only
have the right to use the Shelf Registration to effect the IPO Follow-On
Underwritten Offering and, if there is a Change in Tax Law Determination, any
additional Underwritten Public Offering initiated by the Company; provided that,
in each case, such Employee-Partner otherwise has the right to participate in
such offering.
(iii)    Notwithstanding clauses (i) and (ii) above, an Employee-Partner also
may Transfer vested Registrable Securities and Non-Registrable Securities to
(A) such Employee-Partner’s Permitted Transferees or (B) with the consent of the
Company, a transferee in a Transfer the purpose or intent of which is
substantially equivalent with or similar to the purpose or intent of the types
of Transfers permitted by

-9-
SC1:3469153.8

--------------------------------------------------------------------------------




sub-clause (A) above; provided that any such transferee pursuant to this clause
(iii) shall execute and deliver to the Company a Joinder to this Resale and
Registration Rights Agreement, in the form attached hereto as Exhibit A, and
shall thereafter be a “Stockholder” for purposes of this Agreement with the same
rights and subject to the same limitations (including limitations pursuant to
this clause (iii) to Transfer Registrable Securities and Non-Registrable
Securities only for the benefit of the originally transferring Employee-Partner
and such Employee-Partner’s Permitted Transferees) hereunder as the transferring
Employee-Partner. Any Registrable Securities or Non-Registrable Securities
Transferred pursuant to this Section 2.01(a)(iii) shall be deemed to be held by
a Former Employee-Partner upon the termination of the Employment of the
transferring Employee-Partner. Notwithstanding anything herein to the contrary,
upon any Transfer provided pursuant to this clause (iii), the rights and
obligations of any such transferee under this Agreement shall be aggregated with
those of such transferring Employee-Partner and any other transferees of such
Employee-Partner as if all such Registrable Securities and Non-Registrable
Securities were still held by the transferring Employee-Partner.
(b)    Limitations Applicable to Former Employee-Partners.
(i)    If the Employment of an Employee-Partner is terminated as a result of
Retirement, death or Disability (a “Qualifying Termination”), such Former
Employee-Partner or his or her estate may:
(A)    as of, and after, the date of the Qualifying Termination, Transfer, in
the aggregate, a maximum number of Registrable Securities equal to the greater
of (1) vested Registrable Securities having a market value as of the date of the
Transfer equal to $250,000 and (2) one-half (1/2) of the number of vested Common
Units and vested Registrable Securities held as of the Former Employee-Partner’s
date of Qualifying Termination; and
(B)    as of, and after, the first anniversary of the date of the Qualifying
Termination, Transfer the Former Employee-Partner’s remaining Registrable
Securities.
(ii)    If the Employment of a Former Employee-Partner was terminated
involuntarily or through resignation (a “Non-Qualifying Termination”), such
Former Employee-Partner may, in each of the four one-year periods beginning on
the third, fourth, fifth and sixth anniversaries of such Former
Employee-Partner’s Non-Qualifying Termination, Transfer a maximum number of
Registrable Securities equal to one-fourth (1/4) of the number of vested
Registrable Securities and vested Common Units held as of the date of the
Non-Qualifying Termination (plus the number of Registrable Securities such
Former Employee-Partner could have Transferred in any previous year or years
pursuant to this Section 2.01(b)(ii) but did not Transfer in such year or
years).

-10-
SC1:3469153.8

--------------------------------------------------------------------------------




(iii)    Prior to and including the First Year Lock-Up Expiration Date, a Former
Employee-Partner may Transfer Registrable Securities only in the IPO Follow-On
Underwritten Offering or, if there is a Change in Tax Law Determination, any
additional Underwritten Public Offering initiated by the Company, provided that
the aggregate number of Registrable Securities so transferred in all such
offerings shall not exceed the volume limitations set forth in Section
2.02(a)(i)(B). Following the First Year Lock-Up Expiration Date, a Former
Employee-Partner may Transfer Registrable Securities pursuant to this Section
2.01(b) in any manner of sale permitted under the securities laws. For the
avoidance of doubt, a Former Employee-Partner will only have the right to use
the Shelf Registration to effect the IPO Follow-On Underwritten Offering and ,
if there is a Change in Tax Law Determination, any additional Underwritten
Public Offering initiated by the Company); provided that, in each case, such
Former Employee-Partner otherwise has the right to participate in such offering.
(iv)    Notwithstanding clauses (i) and (ii) above, a Former Employee-Partner
also may Transfer Registrable Securities and Non-Registrable Securities to
(A) such Former Employee-Partner’s Permitted Transferees or (B) with the consent
of the Company, a transferee in a Transfer the purpose or intent of which is
substantially equivalent with or similar to the purpose or intent of the types
of Transfers permitted by sub-clause (A) above; provided that any such
transferee pursuant to this clause (iv) shall execute and deliver to the Company
a Joinder to this Resale and Registration Rights Agreement, in the form attached
hereto as Exhibit A, and shall thereafter be a “Stockholder” for purposes of
this Agreement with the same rights and subject to the same limitations
(including limitations pursuant to this clause (iv) to Transfer Registrable
Securities and Non-Registrable Securities only for the benefit of the originally
transferring Former Employee-Partner or such Former Employee-Partner’s Permitted
Transferees) hereunder as the transferring Former Employee-Partner.
Notwithstanding anything herein to the contrary, upon any Transfer provided
pursuant to this clause (iv), the rights and obligations of any such transferee
under this Agreement shall be aggregated with those of such transferring Former
Employee-Partner and any other transferees of such Former Employee-Partner as if
all such Registrable Securities and Non-Registrable Securities were still held
by the transferring Former Employee-Partner.
(v)    In addition to the Transfers otherwise permitted by this Section 2.01(b),
a Former Employee-Partner’s Registrable Securities and Non-Registrable
Securities may be Transferred by will or the laws of descent and distribution,
provided that any transferee pursuant to this clause (v) shall have no rights
nor be subject to any limitations under this Agreement.
(c)    Limitations Applicable to AIC.
(i)    Prior to and including the First Year Lock-Up Expiration Date, AIC may
Transfer Registrable Securities only in the IPO Follow-On Underwritten Offering
or, if there is a Change in Tax Law Determination, any additional Underwritten
Public Offering initiated by the Company, provided that the aggregate number of
Registrable

-11-
SC1:3469153.8

--------------------------------------------------------------------------------




Securities so transferred in all such offerings shall not exceed the volume
limitations set forth in Section 2.02(a)(i)(C). Subject to the volume
limitations set forth in Section 2.02(a)(i)(C), AIC may only Transfer a maximum
number of Registrable Securities in the IPO Follow-On Underwritten Offering
equal to fifteen percent (15%) of the aggregate number of Registrable Securities
and Common Units held by AIC as of the Measurement Date.
(ii)    So long as Andrew A. Ziegler remains employed with the Company or any of
its subsidiaries, following the First Year Lock-Up Expiration Date, AIC may
Transfer Registrable Securities in any manner of sale permitted under the
securities laws, provided that in any Measurement Period, AIC may only Transfer
a maximum number of Registrable Securities equal to fifteen percent (15%) of the
aggregate number of Registrable Securities and Common Units held by AIC as of
the first day of that Measurement Period (plus the number of Registrable
Securities that AIC could have Transferred in any prior periods pursuant to this
Section 2.01(c)(ii) but did not Transfer in such periods).
(iii)    Following the later of (A) the termination of Andrew A. Ziegler’s
employment with the Company or any of its subsidiaries and (B) the First Year
Lock-Up Expiration Date (such later date, the “AIC Demand Event”), there shall
be no limit on the number of Registrable Securities that AIC may Transfer as of
and after such date. Following the AIC Demand Event, AIC may Transfer
Registrable Securities in (A) any Demand Registration pursuant to and subject to
the terms and conditions of Section 3.03, (B) Piggyback Registration pursuant to
Section 3.12, (C) brokered transactions pursuant to Section 3.03(a), and (D) in
any other manner of sale permitted under the securities laws. For the avoidance
of doubt, AIC shall have the right to use the Shelf Registration only after the
occurrence of the AIC Demand Event and as expressly provided herein.
(iv)    Notwithstanding clauses (i) through (iii) above, AIC also may Transfer
Registrable Securities and Non-Registrable Securities to (A) either Andrew A.
Ziegler or Carlene M. Ziegler or their respective Permitted Transferees, or
(B) with the consent of the Company, a transferee in a Transfer the purpose or
intent of which is substantially equivalent with or similar to the purpose or
intent of the types of Transfers permitted by sub-clause (A) above; provided
that any such transferee pursuant to this clause (iv) shall execute and deliver
to the Company a Joinder to Resale and Registration Rights Agreement, in the
form attached hereto as Exhibit A, and shall thereafter be a “Stockholder” for
purposes of this Agreement with the same rights and subject to the same
limitations (including limitations pursuant to this clause (iv) to Transfer
Registrable Securities and Non-Registrable Securities only for the benefit of
Andrew A. Ziegler or Carlene M. Ziegler or their respective Permitted
Transferees) hereunder as AIC. Notwithstanding anything herein to the contrary,
upon any Transfer provided pursuant to this clause (iv), the rights and
obligations of any such transferee under this Agreement shall be aggregated with
those of AIC and any other transferees of AIC as if all such Registrable
Securities and Non-Registrable Securities were still held by AIC.

-12-
SC1:3469153.8

--------------------------------------------------------------------------------




(d)    Limitations Applicable to the H&F Holders.
(i)    Prior to and including the First Year Lock-Up Expiration Date, the H&F
Holders may Transfer any or all of their Registrable Securities but only in the
IPO Follow-On Underwritten Offering or, if there is a Change in Tax Law
Determination, any additional Underwritten Public Offering initiated by the
Company.
(ii)    Following the First Year Lock-Up Expiration Date, subject to the terms
and conditions of clause (v) of this Section 2.01(d), the H&F Holders may
Transfer Registrable Securities in (A) any Demand Registration pursuant to and
subject to the terms and conditions of Section 3.03(b), (B) any Piggyback
Registration pursuant to and subject to the terms and conditions of Section
3.12, (C) brokered transactions pursuant to and subject to the terms and
conditions of Section 3.03(a) and (D) in any other manner of sale permitted
under the securities laws; provided that unless waived by the Board in its sole
discretion, no Transfer pursuant to a Demand Registration may occur until after
the first Quarterly Exchange Date (as defined in the Exchange Agreement) after
the First Year Lock-Up Expiration Date. For the avoidance of doubt, the H&F
Holders shall have the right to use the Shelf Registration only as expressly
provided herein.
(iii)    Notwithstanding anything to the contrary in this Agreement, but subject
to clause (v) of this Section 2.01(d), following the First Year Lock-Up
Expiration Date, the H&F Holders may distribute Registrable Securities and
Non-Registrable Securities to partners of funds affiliated with the H&F Holders.
Any distributees who receive Registrable Securities pursuant to this clause
(iii) shall not be subject to any contractual restrictions on the Transfer of
such Registrable Securities and shall have no rights under this Agreement.
(iv)    Notwithstanding clauses (i), (ii) and (iii) above, an H&F Holder also
may Transfer Registrable Securities and Non-Registrable Securities to one or
more Affiliates; provided that any such transferee pursuant to this clause (iv)
shall execute and deliver to the Company a Joinder to Resale and Registration
Rights Agreement, in the form attached hereto as Exhibit A, and shall thereafter
be an “H&F Holder” for purposes of this Agreement with the same rights and
subject to the same limitations hereunder as the H&F Holders. For the avoidance
of doubt, upon any Transfer provided pursuant to this clause (iv) the rights of
any such Affiliate shall be aggregated with those of the other H&F Holders and
the H&F Holders and such Affiliate will be treated collectively as a single
Stockholder under this Agreement.
(v)    Following the completion of the IPO Follow-On Underwritten Offering,
unless otherwise approved by the Board, in its sole discretion, the maximum
aggregate number of Registrable Securities and Non-Registrable Securities
Transferred by the H&F Holders (except for Transfers pursuant to clauses (i) or
(iv) of this Section 2.01(d)) shall not exceed the greater of (x) fifty percent
(50%) of the aggregate number of Registrable Securities and Non-Registrable
Securities held by the H&F Holders immediately following the closing of the IPO
Follow-On Underwritten Offering and

-13-
SC1:3469153.8

--------------------------------------------------------------------------------




(y) 2,000,000 Registrable Securities and Non-Registrable Securities, and any
such Transfer may not be completed within 90 days of any other such Transfer,
unless otherwise approved by the Board, in its sole discretion. 
(e)    Limitations Applicable to the Class A Limited Partners of Holdings.
(i)    Subject to the volume limitations set forth in Section 2.02(a)(i)(D),
prior to and including the First Year Lock-Up Expiration Date, the holders of
Registrable Securities received upon exchange of Class A common units of
Holdings may Transfer any or all Registrable Securities but only in the IPO
Follow-On Underwritten Offering or, if there is a Change in Tax Law
Determination, any additional Underwritten Public Offering initiated by the
Company.
(ii)    Following the First Year Lock-Up Expiration Date, the holders of
Registrable Securities received upon exchange of Class A common units of
Holdings may Transfer any or all Registrable Securities in any manner of sale
permitted under the securities laws. For the avoidance of doubt, no such holder
will have the right to use the Shelf Registration except if it is used to effect
the IPO Follow-On Underwritten Offering or, if there is a Change in Tax Law
Determination, any additional Underwritten Public Offering initiated by the
Company, and, in each case, such holder otherwise has the right to participate
in such offering.
(iii)    Notwithstanding anything to the contrary in this Agreement, following
the First Year Lock-Up Expiration Date, Sutter Hill Ventures and Frog & Peach
Investors LLC may distribute Registrable Securities and Non-Registrable
Securities to partners or members of Sutter Hill Ventures and Frog & Peach
Investors LLC, respectively. Any such distributees will not be subject to any
contractual restrictions on the Transfer of Registrable Securities received
pursuant to this clause (iii) and shall have no rights under this Agreement.
(iv)    Notwithstanding clauses (i) through (iii) above, a holder of Registrable
Securities received upon exchange of Class A common units of Holdings who also
is an individual may Transfer Registrable Securities and Non-Registrable
Securities to (A) such holder’s Permitted Transferees or (B) with the consent of
the Company, a transferee in a Transfer the purpose or intent of which is
substantially equivalent with or similar to the purpose or intent of the types
of Transfers permitted by sub-clause (A) above; provided that any such
transferee pursuant to this clause (iv) shall execute and deliver to the Company
a Joinder to this Resale and Registration Rights Agreement, in the form attached
hereto as Exhibit A, and shall thereafter be a “Stockholder” for purposes of
this Agreement with the same rights and subject to the same limitations
(including limitations pursuant to this clause (iv) to Transfer Registrable
Securities and Non-Registrable Securities only for the benefit of the originally
transferring holder and such holder’s Permitted Transferees) hereunder as the
transferring holder. Notwithstanding anything herein to the contrary, upon any
Transfer provided pursuant to this clause (iv), the rights and obligations of
any such transferee under this Agreement

-14-
SC1:3469153.8

--------------------------------------------------------------------------------




shall be aggregated with those of such transferring holder and any other
transferees of such holder as if all such Registrable Securities and
Non-Registrable Securities were still held by the transferring holder.
Section 2.02    Other Permissible Transfers.
(a)    Pre-Lock-Up Expiration Date Change in Tax Law Transfers.
(i)    Notwithstanding the limitations described in Section 2.01 of this
Agreement, prior to the First Year Lock-Up Expiration Date, if the Board has
made a Change in Tax Law Determination and has not revoked such determination:
(A)    during the period that begins on the date of the Change in Tax Law
Determination and ends on the second anniversary of the IPO Closing Date, an
Employee-Partner may Transfer a maximum number of Registrable Securities equal
to the greatest of (x) vested Registrable Securities having a market value as of
the date of the Transfer equal to $250,000, (y) the lesser of (1) the number of
such Employee-Partner’s vested Registrable Securities and (2) fifteen percent
(15%) of the aggregate number of Common Units and Registrable Securities (in
each case whether unvested or vested) such Employee-Partner held by such
Employee-Partner at such time and (z) a number of vested Registrable Securities
the value of which, in the aggregate, is equal to the income tax liability of
such Employee-Partner generated from exchange(s) of Units (assuming the
Employee-Partner elected out of installment sale treatment);
(B)    a Former Employee-Partner may Transfer a maximum number of Registrable
Securities equal to the greater of (x) the number, if any, of Registrable
Securities such Former Employee-Partner could Transfer at such time pursuant to
Section 2.01(b)(i) or 2.01(b)(ii), as applicable; and (y) the number of
Registrable Securities the value of which, in the aggregate, is equal to the
income tax liability of such Former Employee-Partner generated from exchange(s)
of Units (assuming the Former Employee-Partner elected out of installment sale
treatment);
(C)    during the period that begins on the date of the Change in Tax Law
Determination and ends on the earlier of (1) the AIC Demand Event and (2) the
second anniversary of the IPO Closing Date, AIC may Transfer a maximum number of
Registrable Securities equal to the greater of (x) the number of Registrable
Securities equal to fifteen percent (15%) of the aggregate number of Registrable
Securities and Common Units held by AIC at such time; and (y) the number of
Registrable Securities the value of which, in the aggregate, is equal to the
income tax liability of AIC generated from exchange(s) of Units (assuming AIC
elected out of installment sale treatment);

-15-
SC1:3469153.8

--------------------------------------------------------------------------------




(D)    a Class A Common Unit Holder (as defined in the Partnership Agreement)
may Transfer any or all of its Registrable Securities in the IPO Follow-on
Underwritten Public Offering conducted pursuant to Section 2.02(a)(iii); and
(E)    the H&F Holders may Transfer any or all Registrable Securities in the IPO
Follow-on Underwritten Public Offering conducted pursuant to Section
2.02(a)(iii).
(ii)    The number of Registrable Securities, if any, that a Stockholder may
Transfer pursuant to Section 2.02(a)(i) shall be determined by the Company, in
its sole discretion, and such determination shall be binding absent manifest
error. The Company shall use its reasonable best efforts to facilitate Transfers
of Registrable Securities pursuant to this Section 2.02(a).
(iii)    In connection with a Change in Tax Law Determination, any Transfer of
Registrable Securities pursuant to this Section 2.02(a) must be made by means of
an Underwritten Public Offering, and the Company shall include in any such
registration the number of shares of Class A Common Stock up to the Maximum
Offering Size in accordance with the priority established in Section 3.05(a).
The Company may not sell shares of Class A Common Stock for its own account in
such offering.
(iv)    For the avoidance of doubt, neither this Section 2.02(a) nor any other
provision in this Agreement is intended to create or does create any additional
rights to exchange Units under the Exchange Agreement or to convert shares of
Convertible Preferred Stock under the Company’s Restated Certificate of
Incorporation. The rights of a Stockholder to exchange Units or convert
Convertible Preferred Stock shall in all cases be governed by the Exchange
Agreement and the Company’s Restated Certificate of Incorporation, respectively.
(b)    Post-Lock-Up Expiration Date Change in Tax Law Transfers. Notwithstanding
the limitations described in Section 2.01 of this Agreement, following the First
Year Lock-Up Expiration Date, if the Board has made a Change in Tax Law
Determination and not revoked such determination, in any period during which an
Employee-Partner or Former Employee-Partner exchanges Common Units for
Registrable Securities pursuant to the Exchange Agreement, if and only if, the
value, in the aggregate, of Registrable Securities permitted to be Transferred
by such Employee-Partner or Former Employee-Partner during such period pursuant
to Section 2.01 does not equal or exceed an amount equal to the income tax
liability of such Employee-Partner or Former Employee-Partner generated from
such exchange(s) of Common Units at the time of any such exchange(s) (assuming
the Employee-Partner or Former Employee-Partner elected out of installment sale
treatment), such Employee-Partner or Former Employee-Partner may Transfer in any
manner of sale permitted under the securities laws an additional number of
Registrable Securities (provided that, in the case of Employee-Partners, such
Registrable Securities have vested) the value of which, in the aggregate, is
less than or equal to the excess of such income tax liability over the value, in
the aggregate, of the Registrable

-16-
SC1:3469153.8

--------------------------------------------------------------------------------




Securities permitted to be Transferred by such Employee-Partner or Former
Employee-Partner during such period pursuant to Section 2.01. The number of
Registrable Securities, if any, that an Employee-Partner or Former
Employee-Partner may Transfer pursuant to this Section 2.02(a) shall be
determined by the Company, in its sole discretion, and such determination shall
be binding absent manifest error.
(c)    Estate and Inheritance Tax Transfers. Notwithstanding the limitations
described in Section 2.01 of this Agreement, the estate of any deceased
Stockholder or the beneficiaries thereof, or any Person who holds Registrable
Securities and is subject to estate and inheritance tax related thereto caused
by the death of another Person, may Transfer in any manner of sale permitted
under the securities laws a number of Registrable Securities the value of which,
in the aggregate, equals the aggregate estate and inheritance tax liability
relating thereto.
(d)    Other Permitted Transfers. Notwithstanding the limitations described in
Section 2.01 of this Agreement, at any time following the First Year Lock-Up
Expiration Date, a Stockholder may Transfer a number of Registrable Securities
in excess of the amounts otherwise permitted pursuant to Section 2.01 or clauses
(b) and (c) above if the Board (consisting solely of disinterested directors,
which, for the avoidance of doubt shall not include (i) any director designated
by such Stockholder or by the class of Stockholders to which such Stockholder
belongs prior to any conversion or exchange pursuant to the Stockholders
Agreement and (ii) in the case of any Employee-Partner, any director who is also
an executive officer of the Company) determines (by vote of at least two-thirds
of the directors then in office and eligible to vote) to permit Transfers in
such amounts. Any Transfer of Registrable Securities pursuant to this clause (d)
shall be subject to any terms and conditions as the Board may prescribe. The
Board may withhold or delay any Transfers permitted pursuant to this clause (d)
in its sole discretion.
ARTICLE III
REGISTRATION RIGHTS
Section 3.01    Exchange Registration
(a)    As soon as possible after March 12, 2014 and in any event prior to
June 12, 2014, the Company shall file with the SEC one or more registration
statements (the “Exchange Registration”) covering the delivery of all Class A
Common Stock and Convertible Preferred Stock by the Company to the Stockholders
in exchange for Units pursuant to the Exchange Agreement. The Company shall use
its reasonable best efforts, prior to June 12, 2014 and in any event as soon as
possible after March 12, 2014, to cause such Exchange Registration to be
declared effective under the Securities Act by the SEC.
(b)    The Company shall use its reasonable best efforts to keep the Exchange
Registration continuously effective, subject to Section 3.07, until all of the
Units of the Stockholders included in any such registration statement shall have
actually been exchanged thereunder.

-17-
SC1:3469153.8

--------------------------------------------------------------------------------




Section 3.02    Shelf Registration
(a)    Initial Shelf Registration. As soon as possible after March 12, 2014 and
in any event prior to June 12, 2014, the Company shall file with the SEC one or
more registration statements on Form S-3 or such other registration form as is
then available to the Company (each, a “Shelf Registration”) registering a
sufficient number of shares of Class A Common Stock to permit secondary sales of
all Class A Common Stock pursuant to Section 3.03. The Company shall use its
reasonable best efforts, prior to June 12, 2014 and in any event as soon as
possible March 12, 2014, to cause such Shelf Registration to be declared
effective under the Securities Act by the SEC.
(b)    Subsequent Shelf Registrations. If the initial Shelf Registration or any
subsequent registration pursuant to this Section 3.02(b) expires before any
condition described in clauses (i) or (ii) of Section 3.02(c) is satisfied, the
Company shall file with the SEC another Shelf Registration statement registering
a sufficient number of shares of Class A Common Stock to permit secondary sales
of all Class A Common Stock pursuant to Section 3.03. The Company shall use its
reasonable best efforts to cause the SEC to declare such Shelf Registration
effective as soon as possible after the expiration of the preceding Shelf
Registration.
(c)    Shelf Registration Period. In any event, the Company shall use its
reasonable best efforts to keep a Shelf Registration continuously effective,
subject to Section 3.07, until the earlier of (i) the date on which both the H&F
Holders and AIC have completed the sale of all of their Registrable Securities
and no longer hold any Units or shares of Convertible Preferred Stock and
(ii) the date on which the Economic Interests of the H&F Holders and AIC each
equal less than one percent (1%) and can be sold freely without restriction or
limitation pursuant to Rule 144.
(d)    The Company shall use its reasonable best efforts to file with the SEC a
post-effective amendment to any Shelf Registration or prepare and file a
supplement to the related prospectus or a supplement or amendment to any Shelf
Registration, as applicable, so that any then-effective Shelf Registration
registers Class A Common Stock in an amount sufficient to permit secondary sales
of all Class A Common Stock that may be subsequently Transferred by the H&F
Holders and AIC pursuant to Section 3.03. If the Company files a post-effective
amendment to any Shelf Registration and such amendment is not automatically
effective, the Company shall use its reasonable best efforts to cause the SEC to
declare such post-effective amendment effective as soon as possible thereafter.
(e)    Other Secondary Registrations. In the event that the IPO Follow-on
Underwritten Offering is conducted pursuant to Section 2.02(a)(iii), the Company
shall file with the SEC a registration statement on Form S-1 registering a
number of shares of Class A Common Stock sufficient to permit the sale of all
shares requested to be included in such offering permitted to be transferred
pursuant to Section 2.02(a)(i) up to the Maximum Offering Size as soon as
possible following a Change in Tax Law Determination. The Company shall use
reasonable best efforts to (i) cause the SEC to declare effective any
registration statements filed

-18-
SC1:3469153.8

--------------------------------------------------------------------------------




pursuant to this Section 3.02(e) as soon as possible following the filing of
such registration statement and (ii) complete the Underwritten Public Offering
described in Section 2.02(a)(iii).
Section 3.03    Use of Shelf Registration by the H&F Holders and AIC
(a)    Unlimited Brokered Transactions.
(i)    Following the First Year Lock-Up Expiration Date, subject to Section
2.01(d)(v), the H&F Holders shall have the right to use the Shelf Registration
to Transfer their Registrable Securities in an unrestricted number of brokered
transactions, provided that the H&F Holders’ rights pursuant to this Section
3.03(a) shall terminate ninety (90) days after the director nominee or Board
observer designated by the H&F Holders pursuant to the Stockholders Agreement is
no longer a director of the Company or a Board observer unless on such 90th day,
the H&F Holders demonstrate in good faith to the Company that the H&F Holders
are considered, or reasonably could be considered, “affiliates” of the Company
for purposes of Rule 144, in which case, the H&F Holders shall continue to have
the right to use the Shelf Registration for brokered transactions for so long as
the H&F Holders demonstrate in good faith to the Company that the H&F Holders
continue to be considered, or reasonably could be considered, “affiliates” of
the Company for purposes of Rule 144. If the H&F Holders fail to make such good
faith demonstration on such 90th day, the H&F Holders shall be deemed to be
“non-affiliates” for purposes of this Agreement and the Exchange Agreement.
(ii)    Following the AIC Demand Event, AIC shall have the right to use the
Shelf Registration to Transfer all or a portion of its Registrable Securities
not otherwise subject to Transfer restrictions hereunder in an unrestricted
number of brokered transactions.
(b)    Requests for Shelf Takedowns. Subject to the terms and conditions of this
Section 3.03 and, with respect to the H&F Holders, Section 2.01(d)(v), both the
H&F Holders and, following the AIC Demand Event, AIC (each, a “Requesting
Holder”) shall have the right to use the Shelf Registration to conduct
Underwritten Public Offerings of Registrable Securities held by such Requesting
Holder and not otherwise subject to Transfer restrictions hereunder. The
Requesting Holder shall deliver a written notice of its request for the Company
to effect an Underwritten Public Offering in accordance with Section 6.01
identifying the Requesting Holder and specifying the number of Registrable
Securities to be included in such registration (the “Registration Request”).
Subject to the terms and conditions of this Section 3.03, the Company shall give
prompt written notice of such Registration Request to the Non-Requesting Holder,
which, in the case of AIC, shall only be given following the AIC Demand Event.
The Non-Requesting Holder must respond in writing within five business days of
receipt of such notice in order to participate in such offering. The Company
will thereupon use its reasonable best efforts to effect the demanded
Underwritten Public Offering (a “Demand Registration”) as promptly as possible
of:

-19-
SC1:3469153.8

--------------------------------------------------------------------------------




(i)    all Registrable Securities requested to be sold by the Requesting Holder;
(ii)    all Registrable Securities requested to be sold by the Non-Requesting
Holder; and
(iii)    any shares of Class A Common Stock proposed to be sold by the Company
for its own account.
To the extent any Registrable Securities requested to be sold by any of the
above are not then registered, the Company will use its reasonable best efforts
to effect the registration of such Registrable Securities on the Shelf
Registration or any other registration form available to the Company.
(c)    Conditions to Demand Registrations.
(i)    Amount. The Company shall not be obligated to effect a Demand
Registration pursuant to Section 3.03(b) unless the aggregate net proceeds
expected to be received from the sale of the Registrable Securities in such
offering (including the aggregate net proceeds to the Requesting Holder and
Non-Requesting Holder, if applicable) equals at least the lesser of
(A) $35,000,000 and (B) the value of the Registrable Securities held by the
Requesting Holder plus the value of any shares of Class A Common Stock issuable
upon the exchange of Units or the conversion of shares of Convertible Preferred
Stock held by the Requesting Holder at the time of the Registration Request.
(ii)    Timing. Unless otherwise approved by the Board, neither the Requesting
Holder nor the Non-Requesting Holder, as the case may be, shall be entitled to a
Demand Registration within ninety (90) days after the closing of another
Underwritten Public Offering.
(iii)    Preemption. Once during each one-year period beginning on March 12,
2015, the Company shall have the right to postpone effecting a Demand
Registration in order to conduct an Underwritten Public Offering of its Class A
Common Stock for its own account (and/or, at the Company’s sole discretion, for
the account or accounts of any or all of the Stockholders), provided that (A)
the Company must notify the Requesting Holder and any Non-Requesting Holder that
requested participation in the Demand Registration of the postponement within
five (5) business days of the Company’s receipt of the Requesting Holder’s
Registration Request and (B) the Company shall use its reasonable best efforts
to effect such Underwritten Public Offering as soon as practicable after
notifying the Requesting Holder of the postponement and in any event within 45
days of the date on which the Company notified the Requesting Holder of the
postponement. If the Company preempts a Demand Registration in accordance with
this clause (iii), the related Registration Request will be automatically
withdrawn by the Requesting Holder and will not count as a Demand Registration.

-20-
SC1:3469153.8

--------------------------------------------------------------------------------




(d)    Number of Demand Registrations.
(i)    Subject to the limitations contained herein, the Company shall be
obligated to effect the following number of Demand Registrations:
(A)    in connection with a Registration Request by the H&F Holders, (1) during
the first one-year period beginning on March 12, 2014, two (2) Demand
Registrations that are Underwritten Public Offerings (but only one of which may
be a Marketed Underwritten Offering), and (2) during each one-year period
beginning on March 12, 2015, three (3) Demand Registrations that are
Underwritten Public Offerings (but only one of which may be a Marketed
Underwritten Offering), subject to, in the case of both subclauses (1) and (2),
the limit of two (2) Marketed Underwritten Offerings in total; and
(B)    in connection with a Registration Request by AIC, (1) during the first
one-year period beginning on March 12, 2014, two (2) Demand Registrations that
are Underwritten Public Offerings (but only one of which may be a Marketed
Underwritten Offering) in the first one-year period, and (2) during each
one-year period beginning on March 12, 2015, three (3) Demand Registrations that
are Underwritten Public Offerings (but only one of which may be a Marketed
Underwritten Offering) subject to, in the case of both subclauses (1) and (2), a
limit of two (2) Marketed Underwritten Offerings in total.
(ii)    A registration undertaken by the Company at the request of a Requesting
Holder will not count as a Demand Registration if:
(A)    the Requesting Holder withdraws the Registration Request in accordance
with Section 3.06 and promptly reimburses the Company for incremental reasonable
out-of-pocket expenses incurred by the Company in connection with preparing for
the registration and sale of the Registrable Securities withdrawn;
(B)    the Requesting Holder withdraws the Registration Request upon the
determination of the Board to delay the use or effectiveness of any Shelf
Registration pursuant to Section 3.07; or
(C)    a Registration Request was automatically withdrawn pursuant to Section
3.03(c)(iii).
(iii)    For the avoidance of doubt, (A) the IPO Follow-On Underwritten Offering
will not count as a Demand Registration and (B) a Non-Requesting Holder’s
participation in a Demand Registration that it did not request shall not
constitute a Demand Registration by such Non-Requesting Holder pursuant to
Section 3.03(b) above.

-21-
SC1:3469153.8

--------------------------------------------------------------------------------




Section 3.04    IPO Follow-On Underwritten Offering
(a)    The Company shall use its reasonable best efforts to (i) register under
the Securities Act a number of shares of Class A Common Stock equal to the
number of Registrable Securities eligible and requested to be sold by the
Stockholders at the time of such offering, (ii) cause such registration to be
declared effective and (iii) complete the offering of such securities in an
Underwritten Public Offering prior to June 12, 2014 and in any event as soon as
possible after March 12, 2014. If such Underwritten Public Offering is conducted
as a primary offering, the Stockholders participating therein shall be entitled
to receive, for each Registrable Security included therein, after giving effect
to Section 3.05(a), an amount equal to the net proceeds per share of Class A
Common Stock sold in the IPO Follow-On Underwritten Offering.
(b)    The Company may sell shares of Class A Common Stock for its own account
in the IPO Follow-On Underwritten Offering.
(c)    The Company will give written notice prior to conducting the IPO
Follow-On Underwritten Offering to each of the Stockholders, which notice shall
set forth the Company’s intention to effect such offering and the rights of each
of the Stockholders in connection with such offering. Upon the request of any
Stockholder made promptly after the receipt of notice from the Company (which
request shall specify the number of shares of Class A Common Stock, Units or
shares of Convertible Preferred Stock, as applicable, intended to be sold by
such Stockholder), the Company shall use its reasonable best efforts to include
in the IPO Follow-On Underwritten Offering a number of shares of Class A Common
Stock equal to all such securities so requested, subject to Article II and
Section 3.05(a).
Section 3.05    Priority of Registration Rights.
(a)    Underwriter Cutbacks in the IPO Follow-On Underwritten Offering. In
connection with the IPO Follow-On Underwritten Offering, if the sole or managing
underwriter of the registration advises the Company that in its opinion the
number of shares of Class A Common Stock requested to be included exceeds the
Maximum Offering Size, the Company shall include in such registration, in the
priority listed below, the number of shares of Class A Common Stock up to the
Maximum Offering Size:
(i)    first, the number of shares of Class A Common Stock proposed to be
registered by the Company for its own account; and
(ii)    second, the number of Registrable Securities requested to be included in
such registration by the Stockholders (including the H&F Holders), allocated pro
rata among each Stockholder on the basis of such Stockholder’s Economic
Interest.
(b)    Underwriter Cutbacks in a Demand Registration. In connection with any
Demand Registration, if the sole or managing underwriter of the registration
advises the Company that in its opinion the number of shares of Class A Common
Stock requested to be included exceeds the Maximum Offering Size, the Company
shall include in such registration, in

-22-
SC1:3469153.8

--------------------------------------------------------------------------------




the priority listed below, the number of shares of Class A Common Stock up to
the Maximum Offering Size:
(i)    In a Demand Registration, if the H&F Holder is the Requesting Holder:
(A)    first, the number of securities requested to be included in such
registration by the H&F Holders up to the H&F Priority Amount;
(B)    second, the number of Registrable Securities requested to be included in
such registration by the H&F Holders and AIC up to the respective number of
shares equal to the percentage of the H&F Holders’ and AIC’s respective Economic
Interest multiplied by the Maximum Offering Size;
(C)    third, any additional Registrable Securities proposed to be registered by
the H&F Holders or AIC, allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among the H&F Holders and AIC on the basis
of the Economic Interest of each; and
(D)    fourth, the number of securities proposed to be registered by the Company
for its own account.
(ii)    if AIC is the Requesting Holder:
(A)    first, the number of Registrable Securities requested to be included in
such registration by the H&F Holders and AIC up to the respective number of
shares equal to the percentage of the H&F Holders’ and AIC’s respective Economic
Interest multiplied by the Maximum Offering Size;
(B)    second, any additional Registrable Securities proposed to be registered
by the H&F Holders or AIC, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the H&F Holders and AIC on the
basis of the Economic Interest of each; and
(C)    third, the number of securities proposed to be registered by the Company
for its own account.
Section 3.06    Withdrawal Rights. Any Stockholder having notified or directed
the Company to include any or all shares of Class A Common Stock in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the shares of Class A
Common Stock designated by it for registration by giving written notice to such
effect to the Company prior to the public announcement of the registration. In
the event of any such withdrawal, the Company shall not include such shares of
Class A Common Stock in the applicable registration and such shares of Class A
Common Stock shall

-23-
SC1:3469153.8

--------------------------------------------------------------------------------




continue to be Registrable Securities for all purposes of this Agreement. No
such withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn. If a Stockholder withdraws its
notification or direction to the Company to include any shares of Class A Common
Stock in a registration statement in accordance with this Section 3.06, such
Stockholder shall be required to promptly reimburse the Company for incremental
reasonable out-of-pocket expenses incurred by the Company in connection with
preparing for the sale of the shares of Class A Common Stock withdrawn.
Section 3.07    Suspension Periods.
(a)    The Company may delay or suspend (a) the use by any Stockholder of the
Exchange Registration, (b) the use by the H&F Holders and AIC of any Shelf
Registration pursuant to Section 3.03(a) or (b), or (c) the effectiveness of any
registration statement contemplated by this Agreement (including by withdrawing
such registration statement or declining to amend it or by taking other actions
otherwise required hereunder with regard thereto), by delivering a certificate
to each Stockholder certifying that the Company has elected to impose a
Suspension Period (as defined below) pursuant to this Section 3.07 and
specifying the period. The Company shall be entitled to impose a Suspension
Period only if the Company’s Chief Executive Officer, Chief Financial Officer or
Chief Legal Officer, in his or her good faith judgment, believes that the use or
effectiveness of such registration statement would require the Company to make
public disclosure of material non-public information (x) the failure of which to
be disclosed in the registration statement would constitute a material
misstatement or omission, (y) the disclosure of which would not be required at
such time but for the filing or effectiveness of the registration statement and
(z) the Company has a bona fide business purpose for not disclosing such
information publicly. Any period during which the Company has delayed or
suspended the use of any Exchange Registration or Shelf Registration or any
other matters referenced above pursuant to this Section 3.07 is herein called a
“Suspension Period”, and shall be for a reasonable time specified in the
aforementioned certificate but in no event shall the number of days covered by
any one or more Suspension Periods exceed 60 days in the aggregate during any
rolling period of 365 days; provided that, with respect to the H&F Holders only,
in no event shall the number of days covered by any one or more Suspension
Periods exceed thirty (30) days in the aggregate during any rolling period of
365 days so long as the director nominee designated by the H&F Holders pursuant
to the Stockholders Agreement is a director of the Company or a Board observer.
The Company shall not be obligated under this Agreement to disclose any
information with respect to the Suspension Period (including the reason
therefor) other than to provide the certificate referenced above. Each
Stockholder acknowledges that the existence of a Suspension Period may
constitute material, non-public information about the Company or its securities
and, accordingly, hereby agrees to keep confidential the existence of each
Suspension Period, including any such certificate and the receipt thereof, and,
for the duration of each Suspension Period, to refrain from making any offers,
sales or purchases of Registrable Securities or any other securities of the
Company, directly or indirectly, including through others or by means of any
short sale or derivative transaction (or from directing any other Person to make
such offers, sales or purchases or to refrain from doing so).

-24-
SC1:3469153.8

--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary herein, the Company also shall
not be required to effect a registration, and no Stockholder shall have the
right to use or sell securities pursuant to any registration statement, pursuant
to this Agreement during any period beginning on the fifteenth day of the last
month of each fiscal quarter and ending at the opening of regular session
trading on the New York Stock Exchange on the trading day after the later of
(x) the day on which the Company releases its earnings for that fiscal period
and (y) the Company’s earnings conference call for that fiscal quarter; provided
that this Section 3.07(b) shall apply to the H&F Holders only for so long as the
director nominee designated by the H&F Holders pursuant to the Stockholders
Agreement is a director of the Company or a Board observer.
Section 3.08    Holdback Agreements.
(a)    Subject to Section 3.08(b), if and to the extent requested in writing by
the sole or managing underwriter in connection with any Underwritten Public
Offering, both the Company and the Stockholders shall agree (it being understood
that no such Stockholder shall be requested to so agree unless all such
Stockholders are requested to do so), not to effect any public sale or
distribution (including sales pursuant to Rule 144) of any shares of Class A
Common Stock or any security convertible into or exchangeable or exercisable for
such securities (except as part of such Underwritten Public Offering) during the
period (each such period, a “Holdback Period”) beginning ten (10) days prior to
the launch of the Underwritten Public Offering and ending no later than the
earlier of (i) ninety (90) days following the closing date of such offering and
(ii) such day (if any) as the Company or the Stockholder(s), as applicable, and
the sole or managing underwriter for such offering shall agree to designate for
this purpose (such agreement a “Holdback Agreement”).
(b)    Neither the Company, nor the Stockholders shall be obligated to enter
into a Holdback Agreement unless the Company’s directors and executive officers
(including, but not limited to, any executive officer that is deemed an officer
for purposes of Section 16 of the Exchange Act) enter into agreements
substantially similar to such Holdback Agreement. A Holdback Agreement shall not
apply to the exercise of options to purchase shares of the Company (provided
that such restrictions shall apply with respect to the securities issuable upon
such exercise). For any Underwritten Public Offering other than the IPO
Follow-On Underwritten Offering, any Stockholders that (i) are or were holders
of Class A common units of Holdings or (ii) have an Economic Interest in the
Company of less than 5% and, in either case, are not participating in such
Underwritten Public Offering, shall not be required to enter into a Holdback
Agreement pursuant to Section 3.08(a).
Section 3.09    Registration Procedures. In connection with any Shelf
Registration or Underwritten Public Offering, subject to the terms and
conditions of this Agreement, the paragraphs below shall be applicable:
(a)    Prior to filing a registration statement or prospectus or any amendment
or supplement thereto (other than any report filed pursuant to the Exchange Act
that is incorporated by reference), the Company shall, if requested, furnish to
each Stockholder requesting to include

-25-
SC1:3469153.8

--------------------------------------------------------------------------------




Registrable Securities in such registration statement and each underwriter
copies of such registration statement as proposed to be filed, and thereafter
the Company shall furnish to such Stockholder and underwriter such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Stockholder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Stockholder.
(b)    After the effectiveness of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Stockholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Stockholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and use its reasonable best efforts to prevent the
entry of such stop order or to obtain the withdrawal of such order if entered.
(c)    To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.
(d)    The Company shall use its reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Stockholder holding such Registrable Securities (in light of such
Stockholder’s intended plan of distribution) or each underwriter reasonably
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Stockholder to consummate the disposition of the Registrable Securities owned by
such person; provided that the Company shall not be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3.09(d), (y) subject itself to taxation
in any such jurisdiction or (z) consent to general service of process in any
such jurisdiction.
(e)    The Company shall immediately notify each Stockholder holding such
Registrable Securities covered by such registration statement or each
underwriter at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event (such an
event, a “Material Event”) requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material

-26-
SC1:3469153.8

--------------------------------------------------------------------------------




fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and promptly prepare and
make available to each such Stockholder or underwriter, if any, and file with
the SEC any such supplement or amendment.
(f)    The Company shall have the right to select an underwriter or underwriters
in connection with any Underwritten Public Offering other than a Demand
Registration. The Requesting Holder shall have the right to select the
underwriter or underwriters in connection with any Demand Registration; provided
that (i) such underwriter or underwriters shall be reasonably acceptable to the
Company and (ii) the Requesting Holder shall use commercially reasonable efforts
to cause the selected underwriter to engage the same counsel as served as
underwriter’s counsel in the most recent Underwritten Public Offering (or in the
IPO, if applicable). In connection with any Underwritten Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take all such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Underwritten Public Offering, including, if necessary,
the engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with FINRA.
(g)    Upon the execution of confidentiality agreements satisfactory in form and
substance to the Company in the exercise of its good faith judgment, pursuant to
the reasonable request of the Requesting Holder or any underwriter participating
in an Underwritten Public Offering pursuant to this Agreement, the Company will
give to each Requesting Holder and each underwriter and their respective counsel
and accountants (collectively, the “Inspectors”) (i) reasonable and customary
access to its books and records (“Records”) and (ii) such opportunities to
discuss the business of the Company with its officers, employees, counsel and
the independent public accountants who have certified its financial statements,
as shall be appropriate, in the reasonable judgment of counsel to such
Stockholder or underwriter, to enable them to exercise their due diligence
responsibility. Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (x) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission of a material fact in
such registration statement or (y) the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction.
Each Stockholder agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in the Class A Common Stock
unless and until such information is made generally available to the public.
Each Stockholder further agrees that, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, it shall, to the extent
reasonably practicable, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.
(h)    Upon the closing of each Underwritten Public Offering, the Company shall
use its reasonable best efforts to furnish to each underwriter a signed
counterpart, addressed to such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort

-27-
SC1:3469153.8

--------------------------------------------------------------------------------




letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the kind customarily covered
by opinions or comfort letters, as the case may be, as the sole or managing
underwriter reasonably requests.
(i)    Each Stockholder requesting to register Registrable Securities shall
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required or
advisable in connection with such registration.
(j)    Each Stockholder and each underwriter agrees that, upon receipt of any
notice from the Company of the happening of a Material Event, such Stockholder
or underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Stockholder’s or underwriter’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3.09(e). If so
directed by the Company, any Stockholder and underwriter shall deliver to the
Company all copies, other than any permanent file copies then in such
Stockholder’s or underwriter’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice.
(k)    The Company shall use its reasonable best efforts to list all Registrable
Securities on any securities exchange or quotation system on which any shares of
Class A Common Stock are then listed.
(l)    The Company and each Stockholder shall use their reasonable best efforts
to provide any documentation required by the transfer agent of Registrable
Securities to remove any restrictive legends (or remove the analogous notation
from the Company’s share registry) on Registrable Securities Transferred
pursuant to the Exchange Registration, Shelf Registration, Demand Registration
or IPO Follow-On Underwritten Offering.
(m)    The Company shall cause appropriate officers of the Company or Holdings
to (i) prepare and make presentations at any “road shows” and before analysts
and (ii) otherwise use their reasonable best efforts to cooperate as reasonably
requested by the underwriters in the offering, marketing or selling of the
Registrable Securities; provided that, in the case of a Demand Registration, if
the Company has already conducted the maximum number of Marketed Underwritten
Offerings permitted pursuant to Section 3.03(d) at the request of a Requesting
Holder, then the Company and its officers shall have no obligation in regard to
such Requesting Holder to (x) participate in one-on-one meetings or calls
between investors and management of the Company or (y) conduct or participate in
(A) a customary roadshow or other marketing activity that requires members of
the management of the Company to be out of the office for two (2) business days
or more or (B) group meetings or calls between investors and management of the
Company or any other substantial marketing effort by the underwriters over a
period of at least forty-eight (48) hours.
Section 3.10    Registration Expenses. The Company shall be liable for and pay
all Registration Expenses in connection with any Exchange Registration, Shelf
Registration,

-28-
SC1:3469153.8

--------------------------------------------------------------------------------




Demand Registration and IPO Follow-On Underwritten Offering, regardless of
whether such registration is effected, except as set forth in Section
3.03(d)(ii)(A) or as otherwise agreed.
Section 3.11    Participation In Public Offering. No Stockholder may participate
in any Underwritten Public Offering or Demand Registration hereunder unless such
Stockholder (a) agrees to sell such Stockholder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the Company and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights; provided that the H&F Holders shall not be
required to complete or execute one or more powers of attorney required by the
foregoing clause (b).
Section 3.12    Piggyback Registration.
(a)    After the First Year Lock-Up Expiration Date, if the Company at any time
proposes to effect an Underwritten Public Offering of its Class A Common Stock
for its own account or the account of any Stockholder (other than (i) pursuant
to the IPO Follow-On Underwritten Offering, any Exchange Registration or Demand
Registration or (ii) pursuant to a registration on Form S-4 or S‑8 or any
successor or similar forms) (a “Piggyback Registration”), the Company will give
written notice at least ten (10) business days prior to the anticipated launch
of such Underwritten Public Offering to each of the H&F Holders and, following
an AIC Demand Event, AIC, which notice shall set forth the Company’s intention
to effect the Underwritten Public Offering and the rights of each of the H&F
Holders and AIC, as applicable, under this Section 3.12 and shall offer each of
the H&F Holders and AIC, as applicable, the opportunity to sell in such
Underwritten Public Offering the number of shares of Class A Common Stock as
each may request, subject to the restrictions on Transfers herein, the
provisions of this Section 3.12 and, with respect to the H&F Holders, Section
2.01(d)(v). Upon the request of any H&F Holder or, following an AIC Demand
Event, AIC, made within seven (7) business days after the receipt of notice from
the Company (which request shall specify the number of shares of Class A Common
Stock intended to be sold by or for the benefit of such Stockholder), the
Company shall use its reasonable best efforts to include in the Underwritten
Public Offering all such shares that any H&F Holder or AIC have requested to be
sold. Notwithstanding anything to the contrary herein, the H&F Holders and AIC
must sell their Registrable Securities pursuant to this Section 3.12 to the
underwriters selected by the Company and on the same terms and conditions as
apply to the Company.
(b)    The Company shall be liable for and pay all Registration Expenses in
connection with any Piggyback Registration.
(c)    In connection with a Piggyback Registration, if the sole or managing
underwriter of the registration advises the Company that in its opinion the
number of Registrable Securities requested to be included exceeds the Maximum
Offering Size, the Company shall include Registrable Securities in such
registration up to the Maximum Offering Size in accordance with the priority
established by Section 3.05(a) with respect to the IPO Follow-On Underwritten
Offering.

-29-
SC1:3469153.8

--------------------------------------------------------------------------------




(d)    No registration of Registrable Securities effected pursuant to a request
under this Section 3.12 shall be counted as a Demand Registration.
Section 3.13    Other Registration Rights. Except as provided in this Agreement,
without the prior written consent of AIC and the H&F Holders holding a majority
of the aggregate number of Registrable Securities and Non-Registrable Securities
then held by AIC and the H&F Holders, the Company shall not grant to any Person
any registration rights with respect to any of its equity securities (or any
securities convertible or exchangeable into or exercisable for such securities)
that are more favorable than the then-current registration rights of the H&F
Holders and AIC (including, among others, the H&F Holders’ priority rights in
accordance with Section 3.05 and Section 3.12(c)), provided that consent shall
not be required from either AIC or the H&F Holders at any time after the
Economic Interest of such party is less than five percent (5%).
Section 3.14    Rules 144 and 144A. The Company shall cooperate, to the extent
commercially reasonable, with any Stockholders who shall Transfer any
Registrable Securities pursuant to Rule 144 or 144A and shall provide to such
Stockholders such information as such Stockholders shall reasonably request.
Without limiting the foregoing, the Company shall at all times after the IPO:
(a) make and keep available public information, as those terms are contemplated
by Rule 144 (or any successor or similar rule then in force); (b) timely file
with the SEC all reports and other documents required to be filed under the
Securities Act and the Exchange Act; and (c) furnish to each Stockholder upon
request a written statement by the Company as to its compliance with the
reporting requirements of the Securities Act and the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other
information as such Stockholder may reasonably request in order to avail itself
of any rule or regulation of the SEC allowing such Stockholder to Transfer any
Registrable Securities without registration. Notwithstanding anything in this
Section 3.14, the Company may deregister under Section 12 of the Exchange Act if
it is then permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder.
Section 3.15    Securities Act Restrictions.
(a)    Notwithstanding anything to the contrary in this Agreement, the
Registrable Securities and Non-Registrable Securities may not be offered or sold
except pursuant to an effective registration statement or an available exemption
from registration under the Securities Act. Accordingly, each Stockholder shall
not, directly or indirectly, including through others or by means of any short
sale or derivative transaction, offer or sell any Registrable Securities or
Non-Registrable Securities except pursuant to an effective registration
statement as contemplated herein or pursuant to Rule 144 or another exemption
from registration under the Securities Act, if available. Except with respect to
the Transfer of Class A Common Stock that was delivered pursuant to the Exchange
Registration, prior to any Transfer of Registrable Securities or Non-Registrable
Securities other than pursuant to an effective registration statement, a
Stockholder shall notify the Company of such Transfer and the Company may
require the Stockholder to provide, prior to such Transfer, such evidence that
the Transfer will comply with the Securities Act (including written
representations or an opinion of counsel) as the

-30-
SC1:3469153.8

--------------------------------------------------------------------------------




Company may reasonably request. For the avoidance of doubt, nothing in this
Section 3.15(a) shall be construed to contractually limit each Stockholder’s
rights to Transfer or distribute Registrable Securities and Non-Registrable
Securities beyond the limitations and restrictions imposed by the Securities
Act, provided that any such Transfer or distribution will be subject to the
immediately preceding sentence.
(b)    The Company may impose stop-transfer instructions with respect to any
Registrable Securities or Non-Registrable Securities that are to be Transferred
in contravention of this Agreement (including Section 3.07 and this Section
3.15). Any certificates representing the Registrable Securities or
Non-Registrable Securities may bear a legend (and the Company’s share registry
may bear a notation) referencing the restrictions on Transfer contained in this
Agreement, until such time as such securities have ceased to be or are to be
Transferred in a manner that results in their ceasing to be, Registrable
Securities. Subject to the provisions of this Section 3.15, the Company will use
its best efforts to cause the then-acting transfer agent to replace any such
legended certificates with unlegended certificates (or remove the analogous
notation from the Company’s share registry) within one (1) business day upon
request by any Stockholder in order to facilitate a lawful Transfer or at any
time after such shares cease to be Registrable Securities, provided that, if the
Registrable Securities are to be Transferred otherwise than pursuant to the
Exchange Registration, Shelf Registration, Demand Registration or IPO Follow-On
Underwritten Offering, the Stockholder shall have provided any documentation or
information required from it to replace such legended certificates or remove
such analogous notations.
ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION
Section 4.01    Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, each Stockholder and
its Affiliates and their respective officers, directors, employees, managers,
partners and agents, and each Person, if any, who controls such Stockholder or
other indemnified person (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (collectively,
“Losses”) caused by, resulting from or relating to any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, preliminary prospectus or free-writing prospectus (as
defined in Rule 405 under the Securities Act) relating to the Registrable
Securities (in each case, as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), or any omission (or alleged
omission) to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as the same are caused by, resulting from
or related to any such untrue statement or omission or alleged untrue statement
or omission so made based upon information furnished in writing to the Company
by such Stockholder or on such Stockholder’s behalf expressly for use therein.
The Company also agrees to indemnify any underwriters of the

-31-
SC1:3469153.8

--------------------------------------------------------------------------------




Registrable Securities, their officers, directors, employees and agents and each
Person who controls such underwriters (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) on substantially the same
basis as that of the indemnification of the Stockholders provided in this
Section 4.01.
Section 4.02    Indemnification by Selling Stockholders. In connection with any
registration statement in which a Stockholder is participating, each such
Stockholder agrees, to the fullest extent permitted by law, to severally but not
jointly, indemnify and hold harmless the Company, its Affiliates and their
respective officers, directors, employees and agents and each Person, if any,
who controls the Company or such other indemnified person (within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act) from
and against any and all Losses caused by, resulting from or relating to any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus or free-writing
prospectus (as defined in Rule 405 under the Securities Act) relating to the
Registrable Securities (in each case, as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto), or any omission (or
alleged omission) to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only to the extent that such untrue
statement or omission or alleged untrue statement or omission is caused by and
contained in information so furnished in writing by such Stockholder or on such
Stockholder’s behalf expressly for use therein. Notwithstanding the foregoing,
no Stockholder shall be liable under this Section 4.02 for any Losses in excess
of the net proceeds realized by such Stockholder in the sale of Registrable
Securities of such Stockholder giving rise to such indemnification obligation.
Section 4.03    Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article IV,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (b) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, including one or more defenses or counterclaims that are
different from or in addition to those available to the Indemnifying Party, or
(c) the Indemnifying Party shall have failed to assume the defense within thirty
(30) days of notice pursuant to this Section 4.03. It is understood that, in
connection with any proceeding or related

-32-
SC1:3469153.8

--------------------------------------------------------------------------------




proceedings in the same jurisdiction, the Indemnifying Party shall not be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) at any time for all such Indemnified Parties,
and that all such fees and expenses shall be reimbursed as they are incurred. In
the case of any such separate firm for the Indemnified Parties, such firm shall
be designated in writing by the Indemnified Parties. The Indemnifying Party
shall not be liable for any settlement of any proceeding effected without its
written consent (such consent not to be unreasonably withheld), but if settled
with such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Party shall indemnify and hold harmless such Indemnified Parties
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (x) includes an unconditional release
of such Indemnified Party from all liability arising out of such proceeding, and
(y) does not include any injunctive or other equitable or non-monetary relief
applicable to or affecting such Indemnified Party.
Section 4.04    Contribution. If the indemnification provided for in this
Article IV for the Indemnifying Party is not available to an Indemnified Party
hereunder in respect of any Losses, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party under this Section 4.04 as a result of any Losses
shall be deemed to include, subject to the limitations set forth in this
Agreement, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Article IV was available to such party in
accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

-33-
SC1:3469153.8

--------------------------------------------------------------------------------




Notwithstanding the foregoing provisions of this Section 4.04, no Stockholder
shall be required to contribute, in the aggregate, any amount in excess of the
net proceeds realized by such Stockholder from the sale of the Registrable
Securities of such Stockholder in connection with the offering that gave rise to
the contribution obligation, except in the case of fraud by such Stockholder.
Section 4.05    Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Stockholder participating therein with respect to any required registration or
other qualification of securities under any foreign, federal or state law or
regulation or governmental authority other than the Securities Act.
ARTICLE V

EFFECTIVENESS AND TERMINATION
Section 5.01    Effectiveness. This Agreement shall become effective upon the
completion of the H&F Repurchase and the execution and delivery of this
Agreement by Stockholders who hold at least two thirds of the Capital Stock of
the Company held by the Stockholders party hereto immediately prior to the time
of effectiveness. If the H&F Repurchase is not completed prior to December 31,
2013, this Agreement shall be null and void and the Original Registration Rights
Agreement shall remain in effect.
Section 5.02    Term. This agreement shall automatically terminate on the date
that no Stockholder party to this Agreement from time to time owns any
Registrable Securities or any Units or shares of Convertible Preferred Stock
that may be exchanged or converted, respectively, into Registrable Securities.
Section 5.02    Survival. If this Agreement is terminated pursuant to Section
5.01, this Agreement shall become void and of no further force and effect,
except for the provisions set forth in Articles IV and VI.
ARTICLE VI
MISCELLANEOUS
Section 6.01    Notices. All notices, requests, consents and other
communications hereunder (each, a “Notice”)  shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by certified or registered mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be as specified in a Notice given in
accordance with this Section 6.01):
(a)    if to the Company to:

-34-
SC1:3469153.8

--------------------------------------------------------------------------------




Artisan Partners Asset Management Inc.
875 E. Wisconsin Avenue, Suite 800
Milwaukee, WI 53202
Telephone: (414) 390-6100
Fax: (414) 390-6139
Attention: Chief Legal Officer
Electronic Mail: contractnotice@artisanpartners.com
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Fax: (212) 558-3588
Attention: Catherine M. Clarkin
Electronic Mail: clarkinc@sullcrom.com
(b)    if to the H&F Holders to:
Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Fax: (415) 788-0176
Attention: Allen R. Thorpe
     Arrie R. Park
Electronic Mail: athorpe@hf.com
         apark@hf.com
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Telephone: (212) 225-2000
Fax: (212) 225-3999
Attention: Christopher E. Austin
Electronic Mail: caustin@cgsh.com
(c)    if to any other Stockholder, to the address and other contact information
set forth in the records of the Company from time to time.
Section 6.02    Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable without the prior consent of

-35-
SC1:3469153.8

--------------------------------------------------------------------------------




the Company; provided that, for the avoidance of doubt, when a Person becomes a
party to this Agreement pursuant to Section 6.03 an “assignment” for purposes of
this Section 6.02 will not have occurred. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns.
Section 6.03    Joinder. Any Person (unless already bound hereby) who (a)
receives a Unit after the execution of this Agreement or (b) any permitted
transferee of Registrable Securities or Non-Registrable Securities pursuant to
Sections 2.01(a)(iii), 2.01(b)(iv), 2.01(c)(iv), 2.01(d)(iv) or 2.01(e)(iv)
shall execute and deliver to the Company a Joinder to Resale and Registration
Rights Agreement attached hereto as Exhibit A and shall henceforth be a
“Stockholder”.
Section 6.04    Amendments; Waivers.
(a)    No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be enforced,
provided that any waiver by the Company of any provision of this Agreement shall
require approval of at least two thirds of the directors of the Company then in
office. For the avoidance of doubt, any waiver contemplated by clauses (a), (b)
or (d) of Section 2.02 must be granted pursuant to the respective clause. No
provision of this Agreement may be amended or otherwise modified except by an
instrument in writing executed by the Company and the holders of at least
two-thirds of the Registrable Securities and Non-Registrable Securities, in the
aggregate, held by the Stockholders party hereto at the time of such proposed
amendment or modification; provided that no such amendment or modification may
be made without the consent of any Stockholder materially and adversely affected
by such amendment or modification.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 6.05    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Delaware.
Section 6.06    Consent to Jurisdiction.
(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware or, if such Court declines jurisdiction, the courts of the
State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in Wilmington, Delaware, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,

-36-
SC1:3469153.8

--------------------------------------------------------------------------------




and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Delaware State court or, to the fullest extent permitted by applicable
law, in such United States District Court. Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 6.06(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(c)    Each party irrevocably consents to service of process in the manner
provided for notices in Section 6.01. Nothing in this Agreement shall affect the
right of any party to serve process in any other manner permitted by law.
Section 6.07    Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.
Section 6.08    Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
Section 6.09    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” data
file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” data file or other electronic transmission service
shall be considered original executed counterparts for purposes of this
Section 6.09.
Section 6.10    Entire Agreement; No Third Party Beneficiaries. This Agreement
(i) constitutes the entire agreement and understanding among the parties hereto
and supersedes all prior and contemporaneous agreements and understandings, both
oral and written, among the parties hereto with respect to the subject matter
hereof and (ii) is not intended to confer upon any Person, other than the
parties hereto, except as provided in Sections 4.01 and 4.02, any rights or
remedies hereunder.
Section 6.11    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other

-37-
SC1:3469153.8

--------------------------------------------------------------------------------




conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
Section 6.12    Further Assurances. The parties shall execute, deliver,
acknowledge and file such further agreements and instruments and take such other
actions as may be reasonably necessary to make effective this Agreement and the
transactions contemplated therein.
Section 6.13    Independent Nature of Stockholders’ Obligations and Rights. The
rights and obligations of each Stockholder hereunder are several and not joint
with the rights and obligations of any other Stockholder hereunder. No
Stockholder shall be responsible in any way for the performance of the
obligations of any other Stockholder hereunder, nor shall any Stockholder have
the right to enforce the rights or obligations of any other Stockholder
hereunder. The obligations of each Stockholder hereunder are solely for the
benefit of, and shall be enforceable solely by, the Company. The decision of
each Stockholder to enter into this Agreement has been made by such Stockholder
independently of any other Stockholder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Stockholder pursuant hereto or thereto, shall be deemed to constitute the
Stockholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Stockholders are in any way acting
in concert or as a group with respect to such rights or obligations or the
transactions contemplated by this Agreement, and the Company acknowledges that
the Stockholders are not acting in concert or as a group and will not assert any
such claim with respect to such rights or obligations or the transactions
contemplated hereby.
[Signature pages follow.]




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
ARTISAN PARTNERS ASSET
MANAGEMENT INC.


By: __/s/ Sarah A. Johnson___________________
    Name: Sarah A. Johnson
    Title: Executive Vice President, Chief Legal
        Officer and Secretary
    

-38-
SC1:3469153.8

--------------------------------------------------------------------------------




STOCKHOLDERS:

Each Stockholder listed on Schedule A hereto


By: __/s/ Sarah A. Johnson___________________
    Name: Sarah A. Johnson
    Title: Attorney-in-Fact

[Signature Page to Amended and Restated Resale and Registration Rights
Agreement]

--------------------------------------------------------------------------------




H&F BREWER AIV II, L.P.
By:    Hellman & Friedman Investors V, L.P.
By:    Hellman & Friedman LLC
By: __/s/ Allen Thorpe___________________
    Name: Allen Thorpe
    Title: Managing Director
HELLMAN & FRIEDMAN CAPITAL ASSOCIATES V, L.P.
By:    Hellman & Friedman LLC
By: __/s/ Allen Thorpe___________________
    Name: Allen Thorpe
    Title: Managing Director
H&F BREWER AIV, L.P.
By:    Hellman & Friedman Investors V, L.P.
By:    Hellman & Friedman LLC
By: __/s/ Allen Thorpe___________________
    Name: Allen Thorpe
    Title: Managing Directors





[Signature Page to Amended and Restated Resale and Registration Rights
Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO REGISTRATION RIGHTS AGREEMENT
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Amended
and Restated Resale and Registration Rights Agreement (dated as of November 6,
2013 (as the same may be amended from time to time, the “Registration Rights
Agreement”)), among Artisan Partners Asset Management Inc. and the Stockholders
party thereto. Capitalized terms used, but not defined, herein shall have the
meaning ascribed to such terms in the Registration Rights Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof and shall have
all of the rights and obligations of a [“Stockholder”][“H&F Holder”] thereunder
as if it had executed the Registration Rights Agreement. The Joining Party
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Registration Rights Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
Date: ___________ ___, ______
[NAME OF JOINING PARTY]
By:
 
Name:
Title:
Address for Notices:






SC1:3469153.8